Title: John Bondfield to the Commissioners, 16 June 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Honble. Sirs
      Bordeaux 16 June 1778
     
     I had the Honor to write you the 13.13 and 14th Instant. Mr. Emery receiv’d letters from Capt. Cunningham at Corrunha advising their Arrival at that Port from Cadiz having made four Prizes in the Passage. We have it reported the Boston fell in with two privateers, one of eighteen Guns she took, the other got off. I cannot trace it so as give implicite faith.
     The Jersey Privateers stil continue upon the Coast of Spain they have taken a vessel belonging to Bayenne having Tobacco on board from the Cape and a small schooner with eighty hhds from Edenten.
     Letters from Lisbon mention the arrival of a Vessel at that Port from the Western Islands that fell in with the Fleet under Comte D’Estaing near to Tercera the 23 May.
     Captain de Siau is come down, A suitable vessel is purchased to mount 24 nine pounders two hundred and forty men and a small tender is on the stocks which together are to be compleatly equipt and at Sea by the 20th July. I am with due respect Your honors Most Obedient H Servant
     
      John Bondfield
     
     